United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2317
                                     ___________

Eddie Risdal,                          *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Judy Burton; James R. Burton; John     * Southern District of Iowa.
Sanders; Osborn, sued as Officer       *
Osborn; Paul Hedgepeth; Gutman,        *      [UNPUBLISHED]
sued as Sr. Gutman; Perkins, sued as   *
Officer Perkins,                       *
                                       *
             Appellees.                *
                                  ___________

                           Submitted: November 23, 1998
                               Filed: December 3, 1998
                                   ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      In this 42 U.S.C. § 1983 action, Eddie Risdal alleged prison officials violated his
constitutional rights when they searched his cell and seized certain personal
possessions. After a bench trial, the district court1 entered judgment for the defendants


      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
in accordance with the court&s written findings. On appeal, Risdal did not provide a
trial transcript. Instead, he moved for preparation of one at government expense. After
careful review of the briefs and the district court file, we deny the motion for a
transcript and affirm the district court&s judgment. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-